

115 HRES 434 IH: Condemning violence against religious minorities in the People’s Republic of China and any actions that limit the free expression and practice of faith by these minorities.
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 434IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Jody B. Hice of Georgia (for himself, Mr. Franks of Arizona, Mr. Lamborn, Mr. Grothman, Mr. Roskam, Mr. King of Iowa, and Mr. Hultgren) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning violence against religious minorities in the People’s Republic of China and any actions
			 that limit the free expression and practice of faith by these minorities.
	
 Whereas international law recognizes the right to religious liberty and the right to worship and manifest one’s faith of choice freely without fear of discrimination;
 Whereas Article 18 of the Universal Declaration of Human Rights states that everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
 Whereas the International Covenant on Civil and Political Rights (ICCPR) adopted by the United Nations General Assembly in 1966 states that everyone shall have the right to freedom of thought, conscience and religion. This right shall include freedom to have or to adopt a religion or belief of his choice, and freedom, either individually or in community with others and in public or private, to manifest his religion or belief in worship, observance, practice and teaching … [and] no one shall be subject to coercion which would impair his freedom to have or to adopt a religion or belief of his choice;
 Whereas Article 36 of the Constitution of the People’s Republic of China of 1982 states that Citizens of the People’s Republic of China enjoy freedom of religious belief. No state organ, public organization or individual may compel citizens to believe in, or not to believe in, any religion; nor may they discriminate against citizens who believe in, any religion.;
 Whereas the rights and safety of religious minorities in the People’s Republic of China have increasingly come under attack over the last several years with many religious minorities being singled out and specifically targeted because of their faiths;
 Whereas Freedom House has labeled persecution of Christians in the People’s Republic of China as high on its spectrum of religious persecution; Whereas there are nearly 90,000,000 Christians in the People’s Republic of China and the country is anticipated to have the largest group of Christians in the world by the year 2030;
 Whereas in 2015 China Aid reported an 11-percent increase in persecution cases from 2014 and a 709-percent increase from 2008;
 Whereas Chinese state officials have attempted to require that churches must be state-approved Three Self Patriotic Movement (TSPM) churches which must submit all sermons for government approval, and whose religious services must be monitored by the government’s department of religion;
 Whereas churches not designated as TSPM churches may be designated as an evil cult by the Chinese government which maintains unmitigated powers to imprison and physically interrogate any person found associated with a group or church designated as an evil cult;
 Whereas the Chinese government arrested over 300 human rights lawyers in 2015, subjecting many to months or years of detention;
 Whereas 40 Christian parishioners of the Shuangmiao Christian Church in China’s Henan province were forcibly removed from their house of worship and dragged into the street on May 5, 2017, and forced to watch as nearly 300 police officers and public officials razed the church building;
 Whereas dozens of these parishioners were beaten and arrested by public officials; Whereas public officials branded the building an illegal structure;
 Whereas public officials confiscated parishioner’s phones, laptops, money, jewelry, and other personal property, and stole money found in the churches locked offering box;
 Whereas Congress unanimously passed the International Religious Freedom Act of 1998 (Public Law 105–292), making it the official policy of the United States to condemn violations of religious freedom, and to promote, and to assist other governments in the promotion of, the fundamental right to freedom of religion and to [stand] for liberty and [stand] with the persecuted, to use and implement appropriate tools in the United States foreign policy apparatus, including diplomatic, political, commercial, charitable, educational, and cultural channels, to promote respect for religious freedom by all governments and peoples;
 Whereas the International Religious Freedom Act of 1998 watch list designates China as a country of particular concern due to particularly severe violations of religious freedom; Whereas Congress unanimously passed the Frank R. Wolf International Religious Freedom Act (Public Law 114–281) in 2016 to amend the International Religious Freedom Act of 1998 to enhance the capabilities of the United States to advance religious liberty globally through diplomacy, training, counterterrorism, and foreign assistance; and
 Whereas the United States must show strong international leadership when it comes to the advancement of religious freedoms, liberties, and protections: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns violence against religious minorities in the People’s Republic of China and any actions that limit the free expression and practice of faith by these minorities;
 (2)reaffirms the commitment of the United States to promoting religious freedom and tolerance around the world and helping to provide protection and relief to religious minorities facing persecution and violence;
 (3)calls on the Government of the People’s Republic of China to uphold the Chinese Constitution in addition to the internationally recognized human right to freedom from religious persecution and to end all forms of violence and discrimination against religious minorities; and
 (4)urges the President to take appropriate actions to promote religious freedom of religious minorities in the People’s Republic of China, using the powers provided to the President under the International Religious Freedom Act of 1998 (Public Law 105–292) and the Frank R. Wolf International Religious Freedom Act (Public Law 114–281).
			